Citation Nr: 0526848	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the claim of entitlement to service 
connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant is claiming benefits as the surviving spouse of 
an individual who served with the United States Armed Forces 
in the Far East (USAFFE) from December 1941 to April 1942, 
during which time he was in beleaguered status with the 
Philippine Commonwealth Army, and from April 1945 until June 
1946, when he had regular Philippine Army service.  He died 
in January 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs Regional Office (RO) in Manila, Philippines, 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of death of the decedent, which was 
the subject of a previous final denial.

This case was previously before the Board in October 2003, at 
which time it was remanded for due process concerns.  Those 
due process matters have been addressed and the case has 
returned to the Board, ready for appellate review.  

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41 (2004).  Nevertheless, for the 
purpose of the present decision, we will refer to him as 
"the veteran."


FINDINGS OF FACT

1.  In an October 1989 rating action, the RO denied 
entitlement to service connection for cause of death; the 
appellant was notified of that decision that same month, and 
although a timely Notice of Disagreement (NOD) was filed, no 
substantive appeal was filed.

2.  The evidence received since the October 1989 rating 
decision does not bear directly and substantially upon the 
issue of service connection for cause of death, nor is it, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this issue.

CONCLUSIONS OF LAW

1.  The October 1989 rating decision determining that new and 
material evidence had not been presented with which to reopen 
a claim of entitlement to service connection for cause of 
death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004)

2.  Evidence submitted since the October 1989 rating decision 
is not new and material; thus, that claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board notes that VCAA notice was provided to 
the appellant subsequent to the adjudication of her claim.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a March 2003 and October 2004 letters implementing VA's 
duties to notify and to assist, the RO informed the appellant 
of the steps that had been undertaken with respect to 
evidentiary development of her claim, and what the 
appellant's own responsibilities were in accord with the duty 
to assist.  Collectively, these letters also provided full 
notice as to the VCAA's provisions, and the October 2004 
letter included the statement, "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency."  
(Italics in original)  In addition, the appellant was 
advised, by virtue of an October 2000 rating decision and a 
detailed February 2002 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that the appellant provided hearing testimony in 
September 2000, at which time she indicated that she had no 
new documentary evidence to submit.  For its part, VA has 
done everything reasonably possible to assist the veteran, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

In summary, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
the claim and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's death certificate shows that he died in January 
1982, at the age of 62.  The immediate cause of his death was 
listed as congestive heart failure due to cardiac asthma and 
bronchial asthma.  

The appellant filed her original service connection claim for 
the cause of the veteran's death in October 1989.  At that 
time the evidence of record primarily consisted of a marriage 
contract between the appellant and the decedent, the 
decedent's death certificate, and various service documents.  
The documents include an Affidavit for Philippine Army 
Personnel executed by the veteran in April 1945, which lists 
no entries in the space for reporting sicknesses and wounds 
in service.  Therein, the decedent reported that his unit 
surrendered to the Japanese on April 9, 1942, and that he 
escaped as a POW on April 12, 1942.  The evidence also 
includes a discharge examination report dated in June 1946 
which reflects that the cardiovascular system and lungs were 
normal and that a chest X-ray film revealed a healthy chest.  

The evidence of record also includes an official report from 
the service department detailing the decedent's military 
service.  That form indicates that he was a member of the 
Philippine Commonwealth Army from December 22, 1941, to April 
8, 1942, during which time he was in a beleaguered status; he 
was listed in a missing status on April 9, 1942; had "no 
casualty" status on April 10, 1945, and April 11, 1945; and 
from April 12, 1945, until June 30, 1946, he was in the 
Regular Philippine Army.  The report further indicates that 
he was in non-pay status from April 10 to November 30, 1942 
(identified as "alleged POW status, not supported"), and 
from December 1, 1942, to April 11, 1945 (identified as 
"civilian pursuits, not engaged in military activities").

Also of record is a medical certification dated in December 
1988 from Dr. C. indicating that he had treated the veteran 
since 1964 and that several chest X-ray films had shown 
bronchial asthma, minimal PTB and congestive heart failure 
prior to the veteran's death, and the doctor believed that 
these were service-connected.  The record also contains an 
August 1947 medical certification from Dr. V., which 
indicated that he treated the veteran in 1942 and 1943 for 
malaria, malnutrition and dysentery.  In addition, the record 
contains a December 1988 certification of the decedent's 
death due to congestive heart failure and cardiac asthma.  

The file also contains a May 1950 record from the 
Headquarters, Armed Forces of the Philippines Office of the 
Commanding General, indicating that the decedent had POW 
status from April 12 until November 30, 1942, when he 
escaped.

In an October 1989 rating action, the RO denied service 
connection for cause of death, reasoning that the evidence 
did not show any disability of service origin which was 
etiologically related to the veteran's cause of death.  The 
appellant was notified of that decision in October 1989 and 
filed a timely NOD in December 1989; however, no substantive 
appeal of that decision was filed.

In November 2000, the appellant filed to reopen the cause of 
death claim.  In support of the claim, the appellant 
submitted additional evidence, nearly all of which was 
pertinent was duplicative of that already on file.  The only 
new evidence in that packet consists of an affidavit dated in 
September 1987, from a rural health physician, indicating 
that the decedent had been under his/her medical care from 
1981 until the time of his death and that he suffered from 
PTB, and an Affidavit for Philippine Army Personnel dated in 
November 1945 on which the veteran indicated that he escaped 
as a POW on April 12, 1945, and indicated that he had malaria 
in 1942. 

The evidence added to the file includes a March 2001 
statement from A.G., who indicated that he and the decedent 
were military comrades and were both POW's.  Also added to 
the file was a December 1998 medical certification of Dr. C., 
which was a duplicate of his December 1988 statement.  

In her April 2002 NOD, the appellant argued that the evidence 
reflected that the decedent was a POW and that he suffered 
from ischemic heart disease which ultimately resulted in his 
death.  

In support of the claim, the appellant submitted a December 
1950 examination report, purportedly of the decedent, which 
indicates that he had malaria and dysentery in 1942, and 
reveals that examination of the cardiovascular system was 
normal and that chest X-ray films showed that both lungs were 
clear, and that hilar glands were enlarged.  

In July 2005, the appellant submitted a June 1978 medical 
record, apparently of the decedent, showing that an ECG was 
abnormal with a suggestion of right ventricular hypertrophy.  

III.  Pertinent Law and Regulations

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim. In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's application to reopen 
was received prior to this date, in May 2001, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

B.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Pursuant to 38 C.F.R. § 3.309(c) (2004), if a veteran is a 
former prisoner of war and as such was interned or detained 
for not less than 30 days, certain diseases, listed below, 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former prisoners of war. 
(1) If a veteran is a former prisoner of war, the 
following diseases shall be service connected if 
manifest to a degree of disability of 10 percent or 
more at any time after discharge or release from 
active military, naval, or air service even though 
there is no record of such disease during service, 
provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  Psychosis.  Any of 
the anxiety states.  Dysthymic disorder (or 
depressive neurosis).  Organic residuals of 
frostbite, if it is determined that the veteran was 
interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic 
osteoarthritis.  Atherosclerotic heart disease or 
hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart 
failure, arrhythmia).  Stroke and its complications.

(2) If the veteran:  (i) Is a former prisoner of war 
and;  (ii) Was interned or detained for not less 
than 30 days, the following diseases shall be 
service connected if manifest to a degree of 10 
percent or more at any time after discharge or 
release from active military, naval, or air service 
even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.  
Avitaminosis.  Beriberi (including beriberi heart 
disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated 
with malnutrition).  Pellagra.  Any other 
nutritional deficiency.  Irritable bowel syndrome.  
Peptic ulcer disease.  Peripheral neuropathy except 
where directly related to infectious causes.  
Cirrhosis of the liver.

Authority: 38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the 
previous Note immediately following the list of diseases, 
pertaining to beriberi heart disease, has been removed. Id.

IV.  Analysis

Initially, the Board notes that the appellant has on numerous 
occasions been advised by the RO of the necessity and 
requirement of submitting new and material evidence to reopen 
the claim and informed of the definition of new and material 
as was in effect for claims filed before August 29, 2001.  
(See for example, the December 2001 rating decision itself).  
The proper version of 38 C.F.R. § 3.156 was furnished for her 
in the July 2002 SOC.  

As noted herein, the most recent final decision in this case 
consists of an October 1989 rating decision in which the RO 
determined that new and material evidence had not been 
presented to reopen the claim for the cause of the decedent's 
death.  The record contains notification to the appellant of 
that decision, also dated in October 1989, and the record 
reflects that she did not perfect an appeal.  The October 
1989 rating action represents the most recent final decision 
regarding the claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the October 1989 decision in order 
to ascertain whether new and material evidence has been 
submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Essentially, none of the evidence submitted since October 
1989 has any bearing on the veteran's official military 
status, particularly with respect to his reported POW status, 
or is pertinent to the cause of death claim.  The Board 
points out that most of the evidence submitted since October 
1989 is duplicative of that previously of record at the time 
of the October 1989 rating decision.  

The only newly submitted evidence consists of (1) an 
affidavit for Philippine Army Personnel dated in November 
1945 on which the veteran indicated that he escaped as a POW 
on April 12, 1945, and indicated that he had malaria in 1942; 
(2) a December 1950 examination report, purportedly of the 
decedent, which indicates that he had malaria and dysentery 
in 1942, and reveals that examination of the cardiovascular 
system was normal and that chest X-ray films showed that both 
lungs were clear, and that hilar glands were enlarged; (3) an 
affidavit dated in September 1987, from a rural health 
physician, indicating that the decedent had been under 
his/her medical care from 1981 until the time of his death 
and that he suffered from PTB and (4) a June 1978 medical 
record, apparently of the decedent, showing that an ECG was 
abnormal with a suggestion of right ventricular hypertrophy.  
This evidence, while new, is not material to the claim, as it 
has no bearing on the matter of whether the cause of the 
veteran's death is etiologically related to service.

With respect to items 1 and 2, it is immaterial whether the 
decedent had malaria and dysentery during service.  These 
conditions were not service connected, the decedent has no 
recognized status as a POW, nor was either of these 
conditions either the cause or a contributory cause of his 
death.  Accordingly, this evidence is not material.  With 
respect to aforementioned items 3 and 4, the Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in-
service event, or in this case the decedent's death), does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  Moreover, although the appellant has 
alleged and the decedent had reported that he was a POW, 
there has been no new evidence received since October 1989 
which is so significant that it must be considered in order 
to fairly decide the merits of this issue.  Accordingly, no 
new and material evidence has been received in that regard 
either.

In summary, the Board finds that the evidence received 
subsequent to the October 1989 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


